Citation Nr: 1031829	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  06-14 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for an intestinal condition 
claimed as ulcerative colitis and inflammatory bowel disease, to 
include as secondary to the Veteran's service-connected knee 
disabilities.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for an 
intestinal condition claimed as ulcerative colitis and 
inflammatory bowel disease, claimed as secondary to Department of 
Veterans Affairs prescribed medication 

3.  Entitlement to an evaluation in excess of 20 percent from 
June 1, 2006, and in excess of 10 percent from March 14, 2007, 
for left knee meniscus tear with degenerative changes (left knee 
disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active service from February 1983 to August 1989.    

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

In March 2005, the RO denied entitlement to service connection 
for ulcerative colitis and inflammatory bowel disease.  This 
decision was based on findings that the Veteran's intestinal 
condition was not secondary to the Veteran's service-connected 
right knee disability, including medication taken for the 
disability, and not directly related to her military service.  
The Veteran was notified of the decision in an April 5, 2005 
letter.  The Veteran filed a notice of disagreement in April 2005 
and the RO issued a statement of the case in December 2005.  The 
Veteran filed a substantive appeal dated April 3, 2006.  

In October 2008, the RO continued the denial of the Veteran's 
claim for an intestinal condition, but denied compensation under 
38 U.S.C.A. § 1151, as well as continuing the denial of direct 
and secondary service connection for this condition.  This 
decision was based on findings that the Veteran's condition was 
not caused by VA prescribed medication for the Veteran's service-
connected knee disabilities.  In this regard, the Board notes 
that the Veteran's original claim for an intestinal condition 
dated in October 2004 specifically asserted that her condition 
was caused by medication that she took for her knee disabilities.  
The Veteran also reiterated this contention in her substantive 
appeal.

Here, the Board notes that a "claim" is defined broadly to 
include a formal or informal communication in writing requesting 
a determination of entitlement to a benefit.  38 C.F.R. § 3.1(p); 
Brannon v. West, 12 Vet. 32, 34-5 (1998); Servello v. Derwinski, 
3 Vet. App. 196, 199 (1992).  Any communication indicating an 
intent to apply for a benefit under the laws administered by the 
VA may be considered an informal claim provided it identifies, 
but not necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a).  In this case, the Veteran alleged that her 
intestinal condition was caused by medication prescribed for her 
service-connected knee disabilities.  This medication was 
prescribed by VA physicians.  As such, the Board finds that a 
claim for compensation under 38 U.S.C.A. § 1151, as secondary to 
Department of Veterans Affairs prescribed medication, was raised 
by the Veteran.  The Board has therefore set forth the issues 
regarding the Veteran's intestinal claim as noted above.

In October 2006, the RO continued the 10 percent evaluation for 
the Veteran's service-connected left knee disability.  The 
Veteran was notified of this decision in a November 14, 2006 
letter and the Veteran filed a notice of disagreement in April 
2007.  The RO issued a statement of the case dated in September 
2007, and the Veteran filed substantive appeal dated November 8, 
2007.  In an October 2008 rating decision, the RO increased the 
evaluation of the Veteran's left knee disability to 20 percent 
disabling, effective June 1, 2006, and then evaluated the 
condition as 10 percent disabling, effective March 14, 2007.  

In March 2010, the Veteran, accompanied by her representative, 
testified at a hearing before the undersigned Veteran's Law Judge 
at the local regional office.  A transcript of these proceedings 
has been associated with the Veteran's claims file.  At the 
hearing, the Veteran submitted additional evidence that was 
accompanied by a waiver of initial RO consideration.  This 
evidence will be considered by the Board in reviewing the 
Veteran's claims.  The Board also notes that, at the hearing, the 
record was held open for 60 days in order to allow the Veteran 
time to submit additional evidence pertinent to her claims.  No 
additional evidence was submitted within the allotted time.

The issues of entitlement to service connection for a hip 
disability, and whether new and material evidence has been 
presented to reopen a previously denied claim of 
entitlement to service connection for a back disability, 
each to include as secondary to service-connected knee 
disabilities, have been raised by the record, but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over them and they are referred to the AOJ for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's claims so 
that she is afforded every possible consideration.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

In this regard, the Board notes that the Veteran testified before 
the Board that her left knee condition had worsened since her 
most recent VA examination. In this regard, the Veteran testified 
that her knee had become more painful and that it gives out on 
her now.  Her most recent VA examination for the bilateral knees 
was dated in June 2006.  The Veteran was also afforded a VA 
examination for her right knee in October 2008 that also included 
some testing of her left knee.  

Based on the foregoing, the Board finds that the Veteran should 
be afforded a contemporaneous VA examination in order to 
determine the current level of her service-connected left knee 
disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

In addition, with respect to the Veteran's intestinal claims, the 
Veteran's representative indicated, in testimony before the 
Board, that the Veteran underwent additional treatment recently, 
including a colonoscopy.  The Veteran also indicated that her 
condition had flared up again and that her physicians had changed 
the course of treatment.  She indicated that she would be 
undergoing additional treatment for her condition beginning the 
same month as the hearing.  

Based on the foregoing, this matter should be remanded in order 
that the additional relevant medical records may be associated 
with the Veteran's claims file.  The Veteran indicated that she 
received her treatment at the Seattle VA Medical Center.  
Therefore, records of her treatment at this facility dated since 
July 2009 should be associated with the Veteran's claims file.  
The Veteran should also be afforded an opportunity to submit 
additional medical evidence relevant to her claims that may not 
be associated with the claims file.  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered to be constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Lewinski, 2 Vet. 
App. 611, 613 (1992).  VA must obtain outstanding VA and private 
records.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate steps 
to contact the Veteran and request that she 
identify all VA and non-VA health care 
providers, other than those already 
associated with the Veteran's claims file, 
that have treated her since service for her 
service-connected disabilities.  This should 
include records of the Veteran's treatment at 
the Seattle VA Medical Center dated since 
July 2009.  The RO should obtain any 
necessary authorizations from the Veteran.  
If any requested records are not available, 
or if the search for any such records 
otherwise yields negative results, that fact 
should clearly be documented in the claims 
file, and the Veteran should be informed in 
writing.  The Veteran may submit medical 
records directly to VA.  

2.  The Veteran should be afforded a VA 
examination in order to assess the current 
nature and severity of her service-
connected left knee disability.  The 
Veteran 's claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner must state that the examination 
report that the claims file was reviewed. 

The examiner should conduct full range of 
motion studies (flexion and extension) and 
also state whether there is subluxation or 
lateral instability and describe the 
severity, if present.  The examiner should 
state whether there is a dislocated semilunar 
cartilage or whether a dislocated semilunar 
cartilage has been removed previously.  The 
examiner should describe whether there is 
impairment of the tibia and fibula, and, if 
so, describe the manifestations of such 
impairment.  The examiner should state 
whether there is any ankylosis of the knee 
and, if so, what angle of flexion.  Any 
arthritis should also be identified and 
described.  The examiner should state whether 
there is increased severity of any symptom of 
the knee disability after repeated motions.  
The examiner should describe any 
incoordination.  The examiner should describe 
any other functional limitation(s) on use of 
the knee or any increase in pain due to 
repeated use of the knee.

The examiner should also indicate the effect 
the disability has, if any, on the Veteran's 
current level of occupational impairment.  
Specifically, the examiner should render an 
opinion as to whether the service-connected 
disability causes marked interference with 
employment, or the need for frequent periods 
of hospitalization.

A complete rationale for all opinions 
expressed must be included in the 
examination report.  If the examiner 
cannot provide the requested opinion 
without resorting to speculation, it must 
be so stated, and the examiner must 
provide the reasons why an opinion would 
require speculation. 

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO/AMC.  If the benefits 
sought are not granted, the Veteran and 
her representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2009) failure to cooperate by 
attending a requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



